Case 1:19-cv-00275-TSE-MSN Document 38 Filed 01/07/21 Page 1 of 6 PagelD# 190

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Erin Proctor, )
Plaintiff, )
)

v. ) 1:19¢v275 (TSE/MSN)
)
Israe] Hamilton, et al., )
Defendants. )

MEMORANDUM OPINION & ORDER

Under consideration is a motion to dismiss filed by defendants Israel Hamilton and John
Walrath.’ See Dkt. No. 34. In the operative complaint [Dkt. No. 26 (hereinafter abbreviated as
“Compl.”)), plaintiff broadly asserts that defendants violated his Fourtecnth Amendment Due
Process rights when they improperly found him guilty at a prison disciplinary hearing.

See Comp]. Defendants assert that plaintiff has failed to state a viable claim for relicf and that
they are entitled to qualified immunity even if he has. See Dkt. No. 35. For the reasons
explained below, defendants’ motion to dismiss must be granted, and this action dismissed.

J. Background

The following allegations are assumed true for the purpose of ruling of defendants’
motion to dismiss. On August 9, 2018, at Sussex I State Prison (“SISP”), plaintiff received a
disciplinary charge for “being in an unauthorized area,” Compl. { 1. One week later, on August
16, 2018, defendants Mayo and Fairman conducted a disciplinary hearing relevant to the charge.
Plaintiff was not present at the hearing; he had been summoned to the law I:brary by Correctional

Officer Phillips at the time the hearing occurred. Id. at] 2. Mayo and Fairman found plaintiff

 

1 Two additional defendants—Correctional Officers Mayo and Fairman—were not successfully
served with the amended complaint and thus do not join the instant motion.
Case 1:19-cv-00275-TSE-MSN Document 38 Filed 01/07/21 Page 2 of 6 PagelD# 191

guilty of the charge and assessed him a $10.00 fine. Id. at 43. Officer Phillips later stated to the
hearing officers that plaintiff was not at the library, but was participating in recreation at the time
of the hearing. Id.

On August 24, 2018, plaintiff appealed the guilty finding to defendant Hamilton, who
upheld the conviction. Id, at 4. Plaintiff then appealed to defendant Walrath, who found that
the evidence did not support the conviction and thus reduced the charge to “aiding and abetting
another to commit being in an unauthorized area.” Id. at § 5.

il. Standard of Review

A motion to dismiss under Fedcral Rule of Civil Procedure 12(b)(6) tests the sufficiency
of a complaint; it docs not resolve contests surrounding facts, the merits of a claim, or the
applicability of defenses. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).
To survive a 12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atlantic Cor. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially
plausible if “the factual content of a complaint allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Nemer Chevrolet, Ltd. v.
Consumeraffairs.com Inc., 591 F.3d 250, 256 (4th Cir. 2009) (quoting labal, 556 U.S. at 678). A
plaintiff must therefore allege facts in support of each element of each claim he or she raises;
“threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements,” are insufficient. Iqbal, 566 U.S. at 678.

Ti. Analysis
Plaintiff argues that defendants Mayo and Fairman violated his right to due process when

they found him guilty of a disciplinary charge at a hearing where he was not present and was
Case 1:19-cv-00275-TSE-MSN Document 38 Filed 01/07/21 Page 3 of 6 PagelD# 192

thus unable to call witnesses and present evidence. See Compl. 17. He argues that defendant
Hamilton erred in upholding the conviction without conducting an investigation. Id, Finally, he
asserts that defendant Walrath violated his rights by reducing the severity of plaintiff’s charge
without first providing “advance written notice of the [amended] charge, a hearing, the right to
call witnesses and present evidence.” Id. at { 8. Plaintiff is incorrect.

The Due Process Clause of the Fourtcenth Amendment prohibits a state from depriving
an individual of life, liberty, or property without due process of law. See U.S. Const. amend.
XIV, § 1. Consequently, “[t]o state a procedural due process violation, a plaintiff must ())
identify a protected liberty or property interest and (2) demonstrate deprivation of that interest

without due process of law.” Prieto v. Clarke, 780 F.3d 245, 248 (4th Cir. 2015). Prisoners

 

posscss a liberty interest only in (1) state-created entitlements to early relcase from incarceration,
see Bd, of Pardons v, Allen, 482 U.S. 369, 381 (1987), and (2) being free from conditions that
“impose[] atypical and significant hardship ... in relation to the ordinary incidents of prison life,”
see Sandin v. Connor, 515 U.S. 472, 484 (1995). Meanwhile, a deprivation of property by state
officials “offends due process only where the procedural protections afforded by officials are
insufficient to ensure that deprivations under the policy are lawful.” See DePaola v. Clarke, No.
7:1 7ev28, 2019 WL 1370882, at *7 (E.D. Va. Mar. 26, 2019) (citing Zinermon v. Burch, 494
U.S. 113, 128 (1990)). Where a plaintiff fails to identify a protectable liberty or property interest
that is placed in jeopardy by a defendant’s actions, he fails to establish that he is owed any level

of procedural protection. See Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (“We need reach

 

the question of what process is duc only if the inmates establish a constitutionally protected

liberty [or property] interest”).
Case 1:19-cv-00275-TSE-MSN Document 38 Filed 01/07/21 Page 4 of 6 PagelD# 193

Plaintiff has failed to allege facts that show he was stripped of a cognizable liberty or
property interest and has thus failed to state a viable duc process claim. Plaintiff first asserts that
he was entitled to attend his disciplinary hearing and to cail witnesses on his behalf In being
denied such rights, he claims to have been “denicd his liberty interest of procedural and
substantive due process of law.” See Compl. ¥ 5. Plaintiff's belief is understandable, if
mistaken, This is so because in Wolff v. McDonnell, 418 U.S. 539, 566 (1974), the Supreme
Court held that inmates are, in certain circumstances, owed written noticc of disciplinary charges
raised against them, an opportunity to cal] witnesses and present documentary evidence at a
related disciplinary hearing, and a written statement by the factfinder of the evidence relied on
and the reasons for the disciplinary action. Wolff, 418 U.S, at 563-67. But, as alluded to above,
the procedures outlined in Wolff are not themselves liberty interests; they are Merely protections
afforded to inmates whose cognizable liberty interests are denied. Thus, the inability to attend
one’s disciplinary hearing does not, standing alone, constitute a due process violation. Cf
Spaley v. Spaventa, No. 5:17-cv-201-FDW, 2020 WL 370050 (W.D.N.C. Jan. 22, 2020) (finding
plaindff’s claim that he “was not allowed to attend” his disciplinary hearing immaterial to due
process claim where plaintiff had not been stripped of a protected liberty or property interest at
disciplinary hearing.).

Nor did the $10.00 fine imposed upon plaintiff—whether viewed as a deprivation of
liberty or property—trigger the need for procedural duc process protections. Indeed, “small
monetary penalties and penalties that do not impose restraint do not impose atypical and
significant hardship on a prisoner in relation to the ordinary incidents of prison life and are not
constitutionally protected interests under the Due Process Clause.” Roscoe v. Mullins, No.

7:18¢v132, 2019 WL 4280057, at *3 (W.D. Va. Sept. 10, 2019) (granting summary judgment in
Case 1:19-cv-00275-TSE-MSN Document 38 Filed 01/07/21 Page 5 of 6 PagelD# 194

defendants’ favor as to the due process claim where the only penalty imposed was a $15
penalty), aff'd, No. 19-7343 (4th Cir, Nov. 12, 2020); see also Graham v, Stallard, No. 7:17ev35,
2020 WL 5778790, at *19 (W.D. Va. Sept. 28, 2020) (“The tine imposed on Graham for these
two disciplinary convictions did not place any atypical and significant hardship on him ... {and
thus] did not trigger due process protections.”). Like the plaintitYfs in the cases just cited, Proctor
was subjected only to a small fine, one of $10—a penalty that is insufficient to give rise to a
protected liberty interest in the contcxt of prison life under the rationale of Sandin,?

Viewed in the context of a deprivation of property, plaintiff's claim still fails. This is so
because Virginia’s provision of adequate post-deprivation remedies forecloses such a claim. See
Wilson v. Molby, No. 1:12cv42, 2012 WL 1895793, at *6-7 (E.D. Va. May 23, 2012);
Henderson v. Virginia, No. 7:07¢v266, 2008 WL 204480, at *10 n.7 (W.D. Va. Jan. 23, 2008).

It is thus clear that plaintiff has failed to allege that he was denied a cognizable liberty or
property interest. He thus has failed to demonstrate that he was entitled to procedural due

process protcctions. Because the logic and authority invoked above apply equally to the claims

 

2 Although the Fourth Circuit has not yet spoken directly on this issue, some courts have
questioned whether Sandin’s analysis—requiring that the particular hardship be “atypical and
significant” to create a constitutionally protected interest—applies in the context of property
deprivations, given that Sandin addressed whethcr a particular deprivation implicated a liberty
interest. See Anderson v. Dillman, 824 S.E.2d 481, 483-84 (Va. 2019) (noting the disagreement
among federal courts on this issue and discussing the different rationales underlying the
decisions). In particular, the Anderson court noted that cases from the Sixth and Tenth Circuits
have applied Sandin in the context of property rights, while the Third and Fifth Circuits have
stated Sandin does not control in a casc involving a property interest. Anderson, 824 S.E.2d at
483 & n.4 (collecting authority); see also Steffey v. Orman, 461 F.3d 1218, 1222 n.3 (10th Cir.
2006) (identifying the Second and Fifth Circuits as holding that Sandin applies only to liberty
interests and the Sixth and Ninth Circuits as suggesting, but not holding, the same). The Fourth
Circuit indicated, albeit in an unpublished decision, that Sandin is applicable in this context when
it applied Sandin to conclude that a prisoner “did not have a constitutionally protected liberty or
property interest in his prison job.” Backus v. Ward, 151 F.3d 1028, 1998 WL 372377, at *1
(4th Cir. 1998) (unpublished).

 

 

 

 

 

 

 

 
Case 1:19-cv-00275-TSE-MSN Document 38 Filed 01/07/21 Page 6 of 6 PagelD# 195

raised against the unserved defendants (Fairman and Mayo), the claims against them shall also
be dismissed through this Order. See 28 U.S.C. § 1915(e)(2)(BXii) (“Notwithstanding any filing
fec, or any portion thereof, that may have been paid, the court shall dismiss the case at any time
if the court determines that ... the action or appeal ... fails to state a claim upon which relief may
be granted,”).

TV. Conclusion and Order

For the reasons stated above, defendants’ motion to dismiss [Dkt. No. 34] is GRANTED
such that the claims against defendants Hamilton and Walrath be and are DISMISSED WITH
PREJUDICE for failure to state a claim; and it is further

ORDERED that, pursuant to 28 U.S.C. § 1915(e), the claims against defendants Mayo
and Fairman be and are DISMISSED WITH PREJUDICE for failure to state a claim.

To appeal this decision, plaintiff must file a written Notice of Appeal (“NOA”) with the
Clerk’s Office within thirty (30) days of the date of this Order, including in the NOA the date of
the Order plaintiff wants to appeal. Plaintiff need not explain the grounds for appeal until so
directed by the appellate court. Failure to file a timely NOA waives the right to appcal this
Order.

The Clerk is directed, pursuant to Rule 58 of the Federal Rules of Civil Procedure, to
enter final judgment against plaintiff and in favor of defendants Hamilton, Walrath, Mayo, and
Fairman. The Clerk is further directed to send copies of this Memorandum Opinion & Order to
plaintiff and counsel of record for defendants.

ty
Entered this <\ day of e ay 2021.

—————_—_<_

   
 

T. S. Ellis, 07
United States Distfict Judge

Alexandria, Virginia
